Citation Nr: 0614074	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  98-14 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, son, and daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to March 
1950 and from August 1950 to July 1969.  He died in May 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for cause of the 
veteran's death.

This case was remanded in January 2001 and again in December 
2003 for additional development and adjudicative action.  The 
case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  There is no probative evidence of in-service exposure to 
ionizing radiation or exposure to herbicides.

2.  Non-Hodgkin's lymphoma was not diagnosed in service, or 
for many years thereafter.

3.  There is no probative medical evidence of record showing 
that the veteran's Non-Hodgkin's lymphoma is related to any 
event in service, including any in-service exposure to 
ionizing radiation or herbicides.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in service, to 
include as the result of ionizing radiation exposure or 
exposure to herbicides, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 
3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA requires notice to a claimant of 
how a VA service connection claim may be substantiated as to 
all five elements of such a claim, including degree of 
disability and effective date of disability.

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2004 letter, which was sent after 
the rating decision on appeal (and which timing will be 
discussed below).  The information in this letter regarding 
the evidence necessary to substantiate the claim is 
inadequate; however, the Board finds that the appellant is 
not prejudiced by such, as it is clear that the appellant has 
actual knowledge of the evidence necessary to substantiate a 
claim for service connection for cause of the veteran's 
death.  For example, she alleges that the veteran developed 
lymphoma from radiation exposure or Agent Orange exposure 
while in service.  She has also alleged that the service-
connected skin disorder was the beginning stages of lymphoma, 
and thus, the service-connected skin disorder contributed to 
the veteran's death.  The cause of the veteran's death was 
lymphoma.  If the appellant's allegations are accepted as 
true, that would substantiate her claim for service 
connection for cause of the veteran's death.  Thus, any 
failure on the part of VA to inform her in a VCAA letter of 
the evidence necessary to substantiate the claim is harmless.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, in the 
December 2003 letter, VA informed her it had a duty to obtain 
any records held by any federal agency.  It also informed her 
that on her behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  The RO told 
the appellant that she could obtain private records herself 
and submit them to VA.  Finally, she was told to submit any 
evidence in her possession that pertained to the claim.  

In this appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the benefit if the claim should be granted.  See 
Dingess/Hartman, supra.  Even though the notice was 
inadequate on this element, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the appellant's claim for service connection for 
cause of the veteran's death, as will be explained below.  As 
a result, any question as to the appropriate effective date 
to be assigned is moot. 

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of the appeal was decided prior to VCAA enactment.  The 
Court acknowledged in Pelegrini II that where, as here, 
section 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice; rather, the claimant had the right to a content-
complying notice and proper subsequent VA process.  Pelegrini 
II, 18 Vet. App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the September 2004 letter provided to the veteran 
essentially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  She was provided an opportunity to submit 
additional evidence, and she has assisted VA with obtaining 
additional evidence.  Thus, the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained multiple private medical records, and has 
obtained a medical opinion in connection with the claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Cause of Death

The veteran died in May 1996 with the immediate cause being 
pneumocystis carcinoma with multisystem failure due to or as 
a consequence of pulmonary lymphoma.  At the time of the 
veteran's death, he was service connected for duodenal ulcer 
with hiatal hernia and peptic esophagitis, evaluated as 
20 percent disabling, and nummular eczema, evaluated as 
10 percent disabling.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2005).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cancer, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The appellant's primary contention is that the veteran 
developed lymphoma from being exposed to radiation at various 
times during his more than 20-year military career.  She 
states that he was stationed in Japan and that it was 
necessary for the veteran to spend time in Hiroshima and 
Nagasaki, where nuclear bombs had been dropped.  The veteran 
was also stationed near the Utah/Nevada border, where atomic 
testing was being conducted in Nevada.  He was stationed in 
Alaska for two and a half years and worked in a nuclear 
storage depot, which was when he developed skin problems 
(which skin disorder is service connected).  Alternatively, 
she states that while the veteran did not serve in Vietnam, 
he landed in that country and went "in country."  Thus, he 
was also exposed to Agent Orange, which could have caused the 
veteran's lymphoma.  

The appellant has not alleged that lymphoma was shown in 
service or manifested to a compensable degree within one year 
following the veteran's discharge from service.  Rather, her 
arguments that the veteran's death is service connected is 
based upon presumptive service connection for either (or 
both) radiation and herbicidal exposure or that the service-
connected skin disorder was a manifestation of the lymphoma, 
and thus a service-connected disability contributed to the 
veteran's death.  

A.  Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, a "radiogenic disease" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that a disease diagnosed after discharge from 
service was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death under any theory of entitlement based upon radiation 
exposure.  

With respect to the first method, section 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of this 
section shall be service-connected if they become manifest in 
a "radiation-exposed veteran" as defined in paragraph 
(d)(3).  There are 21 types of cancer which are presumptively 
service connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d) if the veteran has "participated in a radiation-
risk activity."  Non-Hodgkin's lymphoma is included on the 
list of presumptive diseases; however, the veteran's non-
Hodgkin's lymphoma is not eligible for presumptive service 
connection because the veteran did not participate in a 
"radiation-risk activity" as defined by the regulation 
while in service.  

The regulation defines "radiation-risk activity" as (A) 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (B) the occupation of 
Hiroshima or Nagasaki, Japan during the period beginning on 
August 6, 1945 and ending on July 1, 1946; (C) Internment as 
a prisoner of war in Japan under certain conditions; and (D) 
Certain service in Paducah, Kentucky, Portsmouth, Ohio, or 
Oak Ridge, Tennessee.  38 C.F.R. § 3.309(d)(3)(ii) (2005).  
There is no evidence in the file that the veteran 
participated in any of these activities.  The appellant 
claimed that the veteran had been in both Hiroshima and 
Nagasaki, but the veteran was not in either of those 
locations during the time period involving exposure to 
radiation.  Since the veteran did not participate in a 
defined "radiation-risk activity," he is not eligible for 
presumptive service connection for non-Hodgkin's lymphoma.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The regulation 
provides a list of recognized radiogenic diseases in 
subsection 3.311(b)(2), and the regulatory time period when 
the diseases must become manifest.  38 C.F.R. § 3.311(b)(5).  
Non-Hodgkin's lymphoma developing more than five years after 
the radiation exposure is considered a radiogenic disease 
under this provision.

Under the regulation, it states that the veteran must meet 
three requirements of (1) being exposed to ionizing radiation 
in service; (2) developing a radiogenic disease; which (3) 
manifested within the period specified in the regulation 
before the claim will be referred to the Under Secretary for 
Benefits for consideration.  It further states that any of 
the three requirements are not met, "it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances."  

In this case, the evidence shows that the veteran failed to 
meet the criteria of being exposed to ionizing radiation in 
service.  As stated above, the appellant alleges the veteran 
was exposed to ionizing radiation when he spent time in 
Hiroshima and Nagasaki.  She also alleges he was exposed to 
ionizing radiation when he was stationed in Nevada and 
Alaska.  In May 1996, VA requested that the Department of the 
Air Force provide a copy of DD Form 1141, Record of Exposure 
to Ionizing Radiation, and any other record which may contain 
exposure information.  The Department of the Air Force 
responded the following month, stating that it found no 
external or internal radiation exposure data related to the 
veteran.  Both the description of being present in Hiroshima 
and Nagasaki, Japan, and the time period the veteran would 
have been in those two locations would not qualify as being 
part of the actual occupation of either Hiroshima or 
Nagasaki, Japan, during the period between August 6, 1945 and 
July 1, 1946.  Accordingly, there is no probative evidence of 
in-service exposure to ionizing radiation, and thus service 
connection for non-Hodgkin's lymphoma may not be granted 
based upon the application of 38 C.F.R. § 3.311.  

The next issue is whether there is any evidence of an in-
service incurrence of non-Hodgkin's lymphoma, manifestations 
of such to a compensable degree within one year following 
discharge from service, or is otherwise due to service.  The 
evidence shows that the veteran was diagnosed with lymphoma 
in 1992.  The appellant has not attempted to assert that the 
veteran developed lymphoma while in service or within the 
one-year period following the veteran's discharge from 
service.  As the first finding of lymphoma was not until 
1992, which is many years after the veteran's discharge from 
service, service connection on a presumptive basis for cause 
of the veteran's death is not warranted under 38 C.F.R. §§ 
3.307, 3.309 based upon it being a "chronic disease."  

There is a July 1993 letter from a private physician, Dr. C, 
wherein he stated that the etiology of the veteran's disease 
was "unclear" but noted that questions had been raised 
regarding exposure to radiation while in service.  He noted 
the letter outlined the veteran's clinical course related to 
his lymphoma but without "making a definitive link between 
it and his previous radiation exposure."  Dr. C stated that 
non-Hodgkin's lymphoma had been described as occurring in a 
higher-than-expected rate in those people who had 
"significant radiation exposure."  This does not provide a 
nexus to service.  Dr. C specifically stated he was not 
making a definitive link between the veteran's lymphoma and 
the claimed in-service radiation exposure.  While a medical 
professional would not need to make a "definitive" link, 
this letter did not provide an "as likely as not" link to 
the veteran's service.  Regardless, the Board has determined 
the veteran was not exposed to radiation as defined by VA 
regulation.

There is evidence against a finding that the veteran's non-
Hodgkin's lymphoma was otherwise due to service.  In a June 
2005 medical opinion, the examiner noted the allegations 
concerning the various ways the veteran had been exposed to 
radiation during his 20 years in service.  He stated he was 
unable to provide any medical evidence to substantiate the 
appellant's allegations, as there was no medical research 
conducted on individuals who traveled to Hiroshima and 
Nagasaki and provided guard duty at nuclear weapons sites and 
the subsequent development of malignancies.  He noted the 
July 1993 letter from Dr. C, stating that such letter was 
clear in not linking the veteran's lymphoma to radiation 
exposure in service.  He stated that the only "reasonable 
conclusion" was that the cause of the veteran's death was 
not related to the exposure to radiation described by the 
appellant (and the veteran during his lifetime).  There is no 
competent evidence to balance this opinion.

B.  Exposure to Herbicides

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).  

Service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, the veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), or otherwise establish a 
nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).

There is no doubt that the veteran had non-Hodgkin's 
lymphoma, which is what caused his death.  What must be 
determined is whether the veteran was exposed to Agent 
Orange.  The above-described presumptions apply only to 
veterans who actually served in Vietnam (although there is no 
minimum in-country time frame provided by the law).  In this 
case, the appellant has alleged that while the veteran did 
not serve in Vietnam, he flew on a plane into Vietnam and got 
out of the plane, as he had purchased a lighter for her that 
was from Vietnam.  This would indicate the possibility that 
the veteran was exposed to Agent Orange.

However, the Board finds that the preponderance of the 
evidence is against a finding that the veteran actually set 
foot in Vietnam.  As acknowledged by the appellant, the 
veteran did not serve in Vietnam during his service.  During 
his lifetime, the veteran had filed a claim for service 
connection for non-Hodgkin's lymphoma.  An August 1994 VA 
Form 119, Report of Contact, shows that VA called the veteran 
to find out whether he had served in Vietnam.  The VA 
employee stated that the veteran reported he had been in 
Okinawa in 1965-1966 and that he flew over Vietnam numerous 
times for tax purposes but that he did not remember or think 
he had ever landed in Vietnam.  The appellant has argued 
otherwise, stating that the veteran landed in Vietnam, as she 
received a lighter from him that he had purchased in Vietnam.  
The Board does not find such argument convincing.  The 
veteran's statements in 1994 are accorded high probative 
value, as the veteran would have better knowledge of whether 
he landed in Vietnam than the appellant, particularly when 
she is basing her opinion on a lighter she received from the 
veteran.  She admitted she could not prove that the lighter 
came from Vietnam.  

The fact that the veteran flew over Vietnam would not provide 
a basis to state that the veteran had served in Vietnam.  See 
O.G.C. Precedent 7-93 (For purposes of 38 C.F.R. § 3.313, 
which authorizes service connection of non-Hodgkin's lymphoma 
developing after military service in a veteran with service 
in Vietnam during the Vietnam era, the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace).  Accordingly, service 
connection for cause of the veteran's death based upon 
exposure to herbicides cannot be granted.

C.  Service-Connected Disability

The appellant has alleged that the service-connected nummular 
eczema was possibly skin lymphoma, which is what caused the 
veteran's non-Hodgkin's lymphoma.  Thus, that would make the 
non-Hodgkin's lymphoma service connected and the cause of the 
death would be related to service.  However, the Board has 
carefully reviewed the evidence of record and finds that the 
preponderance of the evidence is against such a finding, as 
there is no competent evidence to substantiate the 
appellant's assertion.  For example, in a November 1998 
letter, a private physician, Dr. Y, stated that a biopsy of 
the veteran's skin in July 1994 raised the "possibility" of 
a few abnormal white blood cells called Sézary Syndrome, 
which had been associated with lymphoma.  But he noted that a 
confirmatory test of "gene analysis (T and B cell gene 
rearrangement)" showed no evidence of skin lymphoma.  Dr. Y 
added that it was possible that the veteran's skin disorder 
had evolved into a skin lymphoma-type picture, but that he 
was unable to comment on it since he had last seen the 
veteran in 1995.  He concluded that he was unable to identify 
whether or not the veteran's skin disorder was related to the 
systemic lymphoma.

In the June 2005 opinion, the VA physician commented on Dr. 
Y's 1998 letter and stated it was quite common for patients 
with chronic dermatologic disorders to have atypical 
lymphocytes in their skin, but that when gene rearrangement 
tests failed to demonstrate that the cells were malignant, 
"one is hard pressed to state that [the veteran's] skin 
disorder, starting in 1957, had now evolve[d] into a 
malignant T-cell disorder."  In sum, there is no competent 
evidence to establish a relationship between the service-
connected eczema and the non-Hodgkin's lymphoma.  

The Board does not doubt the sincerity of the appellant's 
belief that the cause of the veteran's death is the result of 
military service; however, as a lay person without the 
appropriate medical training and expertise, she simply is not 
competent to provide a probative opinion on a medical matter, 
to include an opinion as to the origins of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on matters 
requiring medical knowledge").

The Board would like to take this opportunity to recognize 
that the veteran had more than 20 years of honorable and 
meritorious military service.  Nevertheless, without 
sufficient medical evidence to link his death with some 
incident of his service, the claim for service connection for 
the cause of his death must be denied.  As the preponderance 
of the evidence is against the claim of service connection 
for cause of the veteran's death, the benefit-of-the-doubt 
doctrine does not apply.  See Gilbert, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for cause of the veteran's death is 
denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


